- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . [Free English Translation] BANCO SANTANDER (BRASIL) S.A. Publicly Held Company with Authorized Capital Taxpayer ID (CNPJ/MF) # 90.400.888/0001-42 Company Registry Number (NIRE) # 35.300.332.067 MINUTES OF THE BOARD OF EXECUTIVE OFFICERS HELD ON DECEMBER 15, 2010 DATE, TIME AND PLACE: December 15, 2010, at 10:00 a.m., at the main place of business of Banco Santander (Brasil) S.A. (Company), located at Avenida Presidente Juscelino Kubitschek, 2041 e 2235, Bloco A, in the City of São Paulo, State of São Paulo. ATTENDANCE: All the undersigned members of the Board of Executive Officers. SUMMON: The meeting was duly convened as provided for in Article 21 of the Companys Bylaws. BOARD : Pursuant to Article 21, paragraph one of the Companys Bylaws, the meeting was chaired by Mr. Carlos Alberto López Galán, Vice-President Executive Officer, who invited Mss. Flávia Zahr Pace , to act as the Secretary. AGENDA: Aprove Officers proposal for the declaration of: 1) Interest on the Company´s Capital in the amount of R$ 430,000,000.00; and 2) Interim Dividends in the amount of R$ 1,280,000,000.00. RESOLUTIONS TAKEN: After examining and discussing the matters of the Agenda, the Companys Executive Officers, unanimously and without any restrictions, decided to submit for approval of the Board of Directors, under article 17, items X and XVIII of the Companys Bylaws, in a meeting to be held on next December 22, 2010, proposal for the declaration, ad referendum of the Company´s Ordinary Shareholders Meeting to be held on 2011, of: 1) Interest on the Company´s Capital in the gross amount of R$ 430,000,000.00 (four hundred and thirty million reais), corresponding to R$ 1.02953483 per batch of one thousand (1,000) common shares, R$ 1.13248831 per batch of one thousand (1,000) preferred shares, and R$ 113.24883115 per batch of one thousand (1,000) Units, which after the deduction of the amount related to the Income Tax Withheld at Source (IRRF), pursuant to the laws in force, result the net amount corresponding to R$ 0.87510461 per batch of one thousand (1,000) common shares, R$ 0.96261506 per batch of one thousand (1,000) preferred shares, and R$ 96.26150648 per batch of one thousand (1,000) Units, except for immune and/or exempt shareholders; and 2) Interim Dividends, pursuant to article 35, item II, of the Companys Bylaws, based on the profits determined in the balance sheet prepared specifically for this purpose, on November 30, 2010, in the amount of R$ 1,280,000,000.00 (one billion, two [Free English Translation] hundred and eighty million reais), corresponding to R$ 3.06466181 per batch of one thousand (1,000) common shares, R$ 3.37112799 per batch of one thousand (1,000) preferred shares, and R$ 337.11279905 per batch of one thousand (1,000) Units. The Company´s Board of Officers proposes that shareholders registered in the Companys books at the end of December 22, 2010, date which such proposal shall be submitted to the approval of the Company´s Board of Directors, shall be entitled to the Interests on the Companys Capital and Interim Dividends herein proposed. Therefore, as of December 23, 2010, including, the Companys shares shall be traded ex-dividends/interests on capital. The President of the Board clarified that the value of the Interest on the Companys Capital in the base-year meets the limits established in the tax regulations and that the amount of the Interests on the Companys Capital and Interim Dividends hereby proposed, if approved, shall be fully included in the mandatory dividends to be distributed by the Company in relation to the fiscal year of 2010, and shall be paid from February 25, 2011, according to the Notice to the Shareholders to be published, without any compensation as monetary correction. CLOSING: There being no further matters to be resolved, the Meeting was closed and these Minutes were prepared, which was signed by the attended Officers: José de Menezes Berenguer Neto, Senior Vice-Presidente Executive Officer; Carlos Alberto López Galán, Vice-Presidente Executive Officer; Arnaldo Penteado Laudisio, Luís Felix Cardamone Neto, Marco Antonio Martins de Araújo Filho, Marcos Matioli de Souza Vieira, Pedro Carlos Araújo Coutinho, Wagner Augusto Ferrari, Executive Officers; Amancio Acurcio Gouveia, Luiz Felipe Taunay Ferreira e Reginaldo Antonio Ribeiro, Officers Without a Specific Designation. I certify that this transcription is a true copy of the minutes drawn up in Book of Minutes of the Companys Board of Executive Officers Meetings. Flávia Zahr Pace Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:December 15, 2010 Banco Santander (Brasil) S.A. By: /
